Case 1:20-cv-00036-HYJ-SJB ECF No. 113, PageID.1154 Filed 04/15/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

CHARLES JONES, as Personal Representative
of the Estate of Wade Jones, Deceased,
                                                                         Case No: 1:20-cv-36
                                                                 Hon. Judge Hala Y. Jarbou
      Plaintiff,                                             Magistrate Judge Sally J. Berens
v.

COUNTY OF KENT et al.

      Defendants.

BUCKFIRE LAW FIRM                                                     CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)                                 Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff                                                        LL.M. (P37603)
29000 Inkster Rd., Ste. 150                                       Devlin K. Scarber (P64532)
Southfield, MI 48034                     Attorneys for Corizon Health, Inc.; Teri Byrne, R.N.;
(248) 569-4646                              Dan Card, L.P.N.; Lynne Fielstra, L.P.N.; Melissa
jennifer@buckfirelaw.com                      Furnace, R.N.; Chad Richard Goetterman, R.N.;
                                        James August Mollo, L.P.N.; Joanne Sherwood, N.P.;
VARNUM LAW                                                         and Janice Steimel, L.P.N.
Timothy Eagle (P38183)                                  1441 West Long Lake Rd., Suite 310
Attorney for Kent County Defendants                                           Troy, MI 48098
P.O. Box 352                                                                   (248) 644-6326
Grand Rapids, MI 49501                                    rchapman@chapmanlawgroup.com
(616) 336-6000                                              dscarber@chapmanlawgroup.com
teeagle@varnumlaw.com


              STIPULATED ORDER REGARDING EXPERT DISCOVERY
                         AND EXPERT DEPOSITIONS

                           At a session of said Court held in the
                         U.S. Federal Western District Courthouse,
                         City of Grand Rapids, State of Michigan

                              on ______________________
                               PRESENT: HONORABLE:


                    ____________________________________________
                            U.S. DISTRICT COURT JUDGE




                                             1
Case 1:20-cv-00036-HYJ-SJB ECF No. 113, PageID.1155 Filed 04/15/21 Page 2 of 3




         This matter having come before the Court on the stipulation of the parties, with all parties

having filed their expert witness disclosures and expert reports pursuant to Rule 26(a)(2)(A)(B);

having recently participated in ADR with facilitator William Jack, Esq., and being unable to

resolve the case at this time; having engaged in voluminous lay discovery, including taking the

depositions of all parties, heirs, and numerous lay witness, with more lay witness depositions

scheduled to occur through April 30, 2021; with the filing deadline for dispositive motions

currently being May 30, 2021, the trial date currently being scheduled for November 30, 2021,

settlement conference currently being scheduled for October 27, 2021, and final pre-trial

conference being scheduled for November 8, 2021; and with there being a total of over eleven (11)

retained experts in this matter whose depositions will require travel throughout the United States;

and the Court being otherwise fully advised in the premises;

NOW, THEREFORE:

         IT IS HEREBY ORDERED that the parties may continue to engage in expert discovery,

including the taking of expert depositions for an additional ninety (90) days, through July 29, 2021.

         IT IS FURTHER ORDERED that the deadline for dispositive motions is extended for an

additional sixty (60) days, through July 29, 2021.

          Any other scheduling order dates remain unchanged.


                                       _________________________________________
                                       U.S. DISTRICT COURT JUDGE
Dated:


Approved as to form and substance by:

/s/ Jennifer Damico (with permission)
Jennifer G. Damico (P51403)
Attorney for Plaintiff



                                                  2
Case 1:20-cv-00036-HYJ-SJB ECF No. 113, PageID.1156 Filed 04/15/21 Page 3 of 3




/s/ Timothy Eagle (with permission)
Timothy Eagle (P38183)
Peter Smit (P27886)
Attorney for Kent County Defendants


/s/ Devlin Scarber
Ronald W. Chapman (P37603)
Devlin K. Scarber (P64532)
Attorney for Corizon Defendants




                                      3
